Title: To Alexander Hamilton from James McHenry, 12 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 12th. April 1799
          
          The inclosed copies of letters, to Coll Wilkins Quarter Master General Captain Turner and the Commandant of Fort Massac, relative to the Galley Senator Ross, lately built at Pittsburg, will shew you the measures taken respecting her, and the place where it has been thought proper to have her stationed for the present.
          You will determine whether it will be most eligible to keep her at Massac, or transfer her to the Mississipi; and whether it will be proper that she should be immediately officered with appropriate Officers, and provided with a crew qualifyed to navigate and fight her, or entrusted to the care and management of an Officer to be taken from the line and soldiers who may possess some nautical knowledge. I shall be ready to give effect to any of your measures relative to this object, which may depend upon me.
          With great Respect I have the honor to be Sir Your Most Obedient Servant
          
            James McHenry
          
          Major General Hamilton
        